-l>-C.O|\J

U`l

OCOCO"JCD

12
13
14
15
16
17
1a
19
20
21
22
23

24

 

 

District Judge James L. Robarl

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT sEATTLE
moran sTATss or AMERICA, § NO~ 2=17~=>r-00233~JLR
pl_aintiff, ) oRDER oN DEFE,NDANT's UNoPPosED
\/, § MoTroN To coerNUs TRiAL
)
Jssos nonRrGUEZ~PA\/AN, ) _
_ j {-Pnoseseoi»
Defend'ant. ) ` f '
)

 

TI-lE COURT having considered the unopposed motion for continuance of pretrial motions date
and trial date motion, and the records and files herein, including the defendant’s Waiver of speedy trial
rights_. the Court makes the fcillowing fin'dings:

l. The Court finds that a failure to grant the continuance Would deny counsel the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence, Within the
meaning of 18 U.S.C. § 3161(h)(7){A).

2c The Court further finds that the ends of justice Will be served by ordering a continuance in this
case, that a continuance is necessary to ensure effective trial preparation and that these factors

outweigh the best interests of the public in a more speedy trial, Within the meaning of 18 U.S.C.

§3_161(h)(7)(n)(i).

caawsvi

oRDEn To CoNTiN us TRrAL §§§T'$i§”$tf`§;i$i"`“
adreemnBaLR <MLLESPIE sasamaaaeeo

Wr-ie WWW.CG\LAW`COM

 

PAoE-rosz isirT:

 

 

G`l-ld-C»OI\J

O<`..OOO'-|O`J

11
12

13.

14
15
16
17
18
19
20
21
22
23
24

lT `IS THEREFORE O'VRDERED that the time Within Whi_ch pretrial motions must be filed in this
case is set on September 5, 2019, and'that the trial date is set on November 4, 2019.

IT lS FURTI-_IER ORDERE,D THAT the time period between May 28, 2019, and November 4,
2019, is excludable time, pursuant to 18 U.S.C. § 3161(h)(7)(A), for the purposes of computing the time

limitations imposed by the Speedy Trial Act, 18 U.S.C. § 31617-3174.

s was

DIs`rRiCr on JAMss L‘.’Roi’sART

DoNs on Aprii ’,l‘lml ,2019.

Presented by:

s/Sean P. Gillesnie
Attorney for Jesus Rodriguez~Payan

 

oRDER To ooNTlN ins TRiAL C ’D` R N E Y §§K$i`;€.“€i§“$li$i°“
2: l7-Cl‘-()UZ33-JLR , v ' 9 l L. L 15 5 13 l E ~\ArN,/m< 205~445-0220

else WWW.CG|LAW\COM

 

_PAGB-losz 'S'TT

 

 

 

